NUMBER 13-15-00082-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DANIEL BRAMBILLA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                     On Appeal from the 148th District Court
                          of Nueces County, Texas.



                                     ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      Appellant, David Brambilla, filed a notice of appeal with this Court from his

conviction for aggravated sexual assault. The record currently before the Court fails to

include a certification of appellant’s right to appeal.   The trial court has provided a

transcript of the sentencing excerpt detailing the admonishment of appellant’s rights.
       The Texas Rules of Appellate Procedure require the trial court to enter a

certification of the defendant’s right of appeal in every case in which it enters a judgment

of guilt or other appealable order. See id. 25.2(a)(2). The certification must include a

notice that the defendant has been informed of his rights concerning an appeal, as well

as any right to file a pro se petition for discretionary review. See id. 25.2(d). The

certification must be signed by the defendant and a copy must be given to him. See id.

25.2(d). The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules. See id.

25.2(d).

       A certification has not yet been entered by the trial court. Accordingly, this matter

is ABATED and REMANDED to the trial court for entry of a certification of the appellant’s

right to appeal. On remand, the trial court shall immediately issue notice of a hearing

and accordingly conduct a hearing addressing the foregoing matter. We further direct

that, after conducting the hearing, the trial court certify whether appellant has the right of

appeal. The trial court's certification, and any orders it enters, shall be included in a

supplemental clerk's record. The trial court is directed to cause the supplemental clerk's

record to be filed with the Clerk of this Court within thirty days of the date of this order.

Should the trial court require more time to comply with the directions of this Court, it shall

request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed this
The 30th day of March, 2015.
                                              2